      Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 1 of 19                      FILED
                                                                                  2021 Apr-16 PM 06:01
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JAMES JOHNSON, JR., and                )
ERICKA JOHNSON,                        )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )
                                       )      Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,              )
and MARK EUGENE                        )
MASSINGILL,                            )
                                       )
                                       )
      Defendants.                      )


DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION
     IN LIMINE TO EXCLUDE NANCY MICHALSKI’S EXPERT
                       TESTIMONY


      COME NOW Defendants ABF Freight System, Inc. and Mark Eugene

Massingill, by and through the undersigned counsel, and submit the following brief

in opposition to Plaintiffs’ Motion in Limine seeking to exclude all expert opinions

by Nancy Michalski (Doc. 137).

      Ms. Michalski is a medical billing expert, certified legal nurse consultant, and

medical bill auditor. (Exhibit A at pp. 2, 4; ¶¶ 1, 6). She was retained to conduct a

forensic analysis of James Johnson’s medical bills and ascertain whether his medical

expenses were reasonable in amount for the services provided. As discussed in detail



{DOC# 00724637}
           Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 2 of 19




below, Ms. Michalski is clearly qualified as a medical billing audit and coding

expert. Her methodology and references are relevant, peer-reviewed, reliable, and

regularly used in the medical billing community. Her testimony will be helpful to

the jury in ascertaining whether James Johnson’s claimed medical expenses are

reasonable. All Daubert requirements regarding Ms. Michalski are satisfied, and

Plaintiffs’ Motion in Limine to Exclude Michalski (Doc. 137) is due to be denied.

      I.      BACKGROUND

           Defendants retained Nancy Michalski to provide a medical bill audit of the

charges for services rendered to Plaintiff James Johnson and to testify about the

reasonable value of those services. The objective of her audit was to analyze the

charges of past medical services rendered to determine the reasonable market value

for the same services, in the same year, and in the same community for all of the past

medical treatment that Plaintiffs have attributed to the subject accident. She will

testify to the reasonable value and costs associated with Plaintiff James Johnson’s

past medical care.

           Ms. Michalski is qualified from her education, training, and experience to

analyze medical billing and to render opinions as a billing auditor. She obtained a

degree in nursing from the University of Wisconsin-Madison and has been a

registered nurse since 1983. (Exhibit A at p. 4; ¶ 6).1 She is certified as a legal nurse


1
    Citations to Exhibit A refer to the electronically-generated pagination generated by ECF.
{DOC# 00724637}                                   2
       Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 3 of 19




consultant and in healthcare management development. (Id.). She is an experienced

medical bill auditor and analyst with over 35 years of experience in the medical

billing industry. From 1984 to 2001, Ms. Michalski was the co-founder and director

of the medical billing department at the Outpatient Surgical Medical Unit in Santa

Monica, California. (Id.). In that position, she was responsible for establishing

medical charges for the facility and negotiating third-party payer contracts, as well

as medical billing and collections for over 2,000 surgeries and 5,000 patient visits

per year. (Id.).

       From 2000 to 2012, Ms. Michalski was the founder and chief executive officer

of a national consulting firm that provided medical record reviews, medical bill

audits, and life care plans to law firms, insurance companies, and corporations.

(Exhibit A at p. 217). She formed Elevate Services, Inc. in 2012, where she performs

medical record reviews and medical bill audits nationwide. (Id.). Ms. Michalski has

testified as a medical bill auditor in 107 trials and 478 depositions. (Id. at p. 5; ¶ 7).

       Ms. Michalski uses a three-step process to review and audit charges in order

to determine the reasonable value of the medical services provided to an individual.

(Id. at p. 5; ¶ 8). “First, each medical charge is audited to apply all applicable medical

billing and coding rules, standards, and federal regulations based on [the] category

of care.” (Id.). “Second, geographic-specific pricing is applied to determine the

reasonable marketplace value for the same services within the same community

{DOC# 00724637}                             3
       Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 4 of 19




within the same year.” (Id.). “Third, a market analysis is conducted of the local

medical community for similar services.” (Id.). Dr. Gerald Anderson, a professor of

health policy and management at Johns Hopkins University, has peer reviewed Ms.

Michalski’s methodology. (See id. at p. 4; ¶ 5 & pp. 214-15).

      In this case, Ms. Michalski assessed the reasonable value of past medical

services provided to Plaintiff James Johnson. (Exhibit A at p. 14). She provided

opinions regarding “the reasonable marketplace value for the same services, in the

same year, in the same communities, Jefferson Parish, Louisiana, and Jefferson

County, Alabama, and surrounding areas, for all of the past medical treatment

provided.” (Id.). Michalski determined that the reasonable value of the past medical

services, for which Plaintiffs seek $395,743.96 in damages, was $92,519.09. (Id. at

pp. 14-15).

      Michalski determined that the reasonable value of the outpatient surgery

center services provided by Crescent View Surgery Center for Mr. Johnson’s lumbar

fusion surgery was $13,593.76, not $243,300. (Id. at p. 16). Michalski applied CPT

codes and ambulatory payment classification (APC) codes issued by the American

Hospital Directory to determine the reasonable value of the services provided by

Crescent View. (Id. at p. 8; ¶ 9). She validated the results “by comparing the APC

codes to data published by the American Hospital Directory for other facilities in the

community for the same APC code in the same year.” (Id.). Michalski testified that

{DOC# 00724637}                           4
            Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 5 of 19




an outpatient surgery center such as Crescent View would have lower input costs

than an in-patient hospital providing similar services. (Exhibit B at pp. 66, 74).2

Thus, an outpatient center typically would charge lower rates than a hospital for the

same services. (Id. at p. 66). Nevertheless, Crescent View’s charges are orders of

magnitude higher than the typical facility charges for the surgery performed on Mr.

Johnson. (See Exhibit A at pp. 22-23) (outlining average charges for similar

procedures at East Jefferson General Hospital, Ochsner Medical Center, and West

Jefferson Medical Center in 2017 and 2018).

      II.      STANDARD OF REVIEW

            Rule 702 governs the admissibility of expert testimony and evidence.

Kilpatrick v. Breg, Inc., 613 F.3d 1329, 1335 (11th Cir. 2010). Rule 702 provides

the following:

            A witness who is qualified as an expert by knowledge, skill, experience,
            training, or education may testify in the form of an opinion or otherwise
            if:

            (a) the expert’s scientific, technical, or other specialized knowledge will
                help the trier of fact to understand the evidence or to determine a
                fact in issue;

            (b) the testimony is based on sufficient facts or data;

            (c) the testimony is the product of reliable principles and methods; and

            (d) the expert has reliably applied the principles and methods to the
                facts of the case.

2
    Citations to Exhibit B refer to the pagination from the deposition transcript.
{DOC# 00724637}                                     5
       Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 6 of 19




Fed. R. Evid. 702. In Daubert v. Merrell Dow Pharmaceuticals. Inc., 509 U.S. 579

(1993), the United States Supreme Court made it clear Rule 702 is meant to ensure

expert evidence is both reliable and relevant. McCreless v. Global Upholstery Co.,

500 F. Supp. 2d 1350, 1353 (N.D. Ala. 2007). The Daubert principles apply to all

expert testimony, whether based on scientific, technical, or other specialized

knowledge. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 148-49 (1999). Thus,

“where such testimony's factual basis, data, principles, methods, or their application

are called sufficiently into question, . . . the trial judge must determine whether the

testimony has ‘a reliable basis in the knowledge and experience of the relevant

discipline.’” Id. at 149 (quoting Daubert, 509 U.S. at 592) (alteration adopted).

Daubert imposes on a trial court the duty to act as a “gate-keeper” under Rule 702,

by ensuring that expert testimony is reliable and relevant before being admitted.

Haney v. Eaton Elec., Inc., 528 F. Supp. 2d 1262, 1266 (N.D. Ala. 2007).

      In the Eleventh Circuit, determining the admissibility of expert testimony

requires a “rigorous three-part inquiry” in which the Court determines whether:

      (1) the expert is qualified to testify competently regarding the matters
      he intends to address; (2) the methodology by which the expert reaches
      his conclusions is sufficiently reliable as determined by the sort of
      inquiry mandated in Daubert; and (3) the testimony assists the trier of
      fact, through the application of scientific, technical, or specialized
      expertise, to understand the evidence or to determine a fact in issue.




{DOC# 00724637}                           6
       Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 7 of 19




United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (en banc) (quoting

City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1998)).

The burden of establishing that expert testimony meets these three elements rests

with the proponent of the expert testimony. Id. at 1260.

      “As a general rule, the factual basis of an expert opinion goes to the credibility

of the testimony, not the admissibility, and it is up to the opposing party to examine

the factual basis for the opinion in cross-examination.” Hose v. Chicago Nw. Transp.

Co., 70 F.3d 968, 974 (8th Cir. 1996) (quoting Loudermill v. Dow Chem. Co., 863

F.2d 566, 570 (8th Cir. 1988). Expert testimony should only be excluded for its lack

of factual basis if it “is ‘so fundamentally unsupported that it can offer no assistance

to the jury.’” Id. (quoting Loudermill, 863 F.2d at 570). The Eleventh Circuit has

rejected the argument that a district court should have excluded expert testimony

about a reliable scientific methodology – there, computational fluid dynamics –

because the expert misused the method by inputting incorrectly-calculated data.

Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1344-45 (11th Cir.

2003). As it explained, “[t]he identification of such flaws in generally reliable

scientific evidence is precisely the role of cross-examination. Indeed, ‘in most cases,

objections to the inadequacies of a study are more appropriately considered an

objection going to the weight of the evidence rather than its admissibility.’” Id. at

1345 (internal citations omitted).

{DOC# 00724637}                            7
          Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 8 of 19




   III.     LEGAL ANALYSIS

      As explained above, Ms. Michalski is an experienced medical billing expert

and auditor with significant training and experience in medical charge setting,

medical billing, and medical bill audits. Ms. Michalski reliably applied her peer-

reviewed methodology to determine the reasonable value of the medical services

provided to Plaintiff James Johnson. In Michalski’s opinion, the reasonable value of

those services is significantly lower than the rates charged by Mr. Johnson’s medical

providers. Her opinions are relevant to the jury’s assessment of whether the retail

medical charges by Mr. Johnson’s physicians are reasonable in amount.

      A.       Ms. Michalski is a well-qualified expert to offer opinions on
               medical billing and the reasonable value of medical services.

      Ms. Michalski has been proffered as an expert to address the reasonable value

of the medical services provided to Plaintiff James Johnson. In response, Plaintiffs

contend that Ms. Michalski lacks qualifications on life care planning, forensic

accounting, economics, or medical causation. This argument ignores the matters on

which Ms. Michalski has expressed opinions. Plaintiffs point to no deposition

testimony or disclosed opinion by Ms. Michalski that falls within the realm of life

care planning, forensic accounting, economics, or medical causation. (See Doc. 138

at pp. 20-22). Accordingly, Plaintiffs have waived any argument that Ms. Michalski

opined or testified outside the scope of her expertise.


{DOC# 00724637}                           8
       Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 9 of 19




      Ms. Michalski is well-qualified to offer opinions on medical billing and the

reasonable value of medical services. She is a registered nurse, certified legal nurse

consultant, and experienced medical bill auditor and analyst. (Exhibit A at p. 4; ¶ 6).

She has 35 years of experience in the medical billing industry. Since 2001, she has

worked as a consultant in this field providing medical record reviews, medical bill

audits, and life care plans nationwide. Ms. Michalski has testified in over 100 trials

and over 450 depositions. (Id. at p. 5; ¶ 7). Just last year, Ms. Michalski was found

qualified to serve as an expert medical bill auditor by another federal court. Collins

v. Benton, 470 F. Supp. 3d 596, 603 (E.D. La. 2020). Plaintiffs point to no prior

circumstance where Ms. Michalski was found to be unqualified by a Court under

Daubert.

      B.     Ms. Michalski’s methodology is utilized throughout the medical
             community, has been peer-reviewed, and is specific to the local
             community.

      When assessing the reliability of an expert opinion, courts in the Eleventh

Circuit consider several factors, including “(1) whether the expert’s theory can be

and has been tested; (2) whether the theory has been subjected to peer review and

publication; (3) the known or potential rate of error of the particular scientific

technique; and (4) whether the technique is generally accepted in the scientific

community.” Quiet Tech, 326 F.3d at 1341. “These factors are illustrative, not

exhaustive; not all of them will apply in every case, and in some cases other factors

{DOC# 00724637}                           9
      Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 10 of 19




will be equally important in evaluating the reliability of proffered expert opinion.”

Frazier, 387 F.3d at 1262.

       Ms. Michalski uses a methodology accepted throughout the medical

community for determining the reasonable value of medical services. (Exhibit A at

¶ 11). See also Quiet Tech, 326 F.3d at 1341 (discussing general acceptance of

methodology as important factor to consider in assessing expert testimony). Ms.

Michalski utilizes multiple sources to ascertain the reasonable value of medical

services, medications, and devices, (see Exhibit A at pp. 4-9; ¶ 9), and these sources

are generally relied upon in the medical community “by third party administrators,

physicians, insurers, individuals, and state and federal agencies,” (see id. at p. 9; ¶

11). Thereafter, she conducts a market analysis of the local medical community for

similar services to confirm the reasonableness of the values ascertained through the

databases. (Id. at p. 5; ¶ 8).

       Ms. Michalski’s methodology has been assessed by a professor of health

policy and management at Johns Hopkins University, who determined that it is

“sound and represent[s] the state of the art in determining a reasonable value for

physician, hospital, ambulance, ambulatory surgical center, and anesthesia services,

as well as drug and supply prices.” (Exhibit A at p. 214). This peer review of Ms.

Michalski’s methodology weighs in favor of admitting her testimony in this case.




{DOC# 00724637}                           10
       Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 11 of 19




See Quiet Tech, 326 F.3d at 1341 (discussing peer review of methodology as factor

in assessing expert’s reliability).

       In Collins v. Benton, a federal court found that Ms. Michalski’s “methodology

easily passes the ‘flexible’ reliability test under Federal Rule of Evidence 702.”

Collins, 470 F. Supp. 3d at 604 (quoting Seatrax, Inc. v. Sonbeck Int’l, Inc., 200 F.3d

358, 371 (5th Cir. 2000)). Another judge in the Eastern District of Louisiana found

the same three-part medical billing analysis by another expert to be reliable in

Thomas v. Chambers, No. 18-4373, 2019 U.S. Dist. LEXIS 215380, at *35-37 (E.D.

La. Apr. 26, 2019) (assessing reliability of three-stage medical billing audit

technique used by Marilyn Pacheco).

       Plaintiffs provide several unpersuasive arguments to attack Ms. Michalski’s

methodology. Plaintiffs contend that Ms. Michlaski’s use of the Physicians’ Fee

Reference and the OptumInsight National Fee Analyzer is “unreliable” because

these sources contain standard disclaimer language. To the contrary, several courts

have determined that “an expert opinion relying on values calculated from the

Physicians’ Fee Reference is sufficiently reliable under the Federal Rules of

Evidence.”3 Thomas, 2019 U.S. Dist. LEXIS 215380, at *36 (emphasis added). See



3
  Plaintiffs contend that the Physicians’ Fee Reference contains “outdated data” because the
creators of that database use charge data from prior years to create the edition for a particular year.
This is a baseless argument. Ms. Michalski uses the Physicians’ Fee Reference for the same year
that an individual received a particular medical service because that is the edition that would have
been used in the industry when the charge was incurred. As explained above, the Physicians’ Fee
{DOC# 00724637}                                  11
        Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 12 of 19




also Lee v. Fischer, 2009 U.S. Dist. LEXIS 151480, at *9 (S.D. Ga. July 10, 2009)

(permitting life care planner to testify about projected future care based upon the

Physicians’ Fee Reference Book); Spectrum Health, Inc. v. Good Samaritan

Employers’ Assoc., No. 1:08-CV-182, 2008 U.S. Dist. LEXIS 100689, at *27 (W.D.

Mich. Dec. 11, 2008) (finding a third party administrator’s reliance on the

Physicians’ Fee Reference to ascertain the 90th percentile of charges made by

physicians to be reasonable). Like the Physicians’ Fee Reference, the OptumInsight

National Fee Analyzer is a database that has been adopted and commonly used in

the medical billing industry. (Exhibit A at p. 6; ¶ 9). Ms. Michalski’s use of sources

commonly accepted in the medical billing industry provides no basis for excluding

her as an expert. Cf. Fed. R. Evid. 703 (permitting expert witness to rely upon

inadmissible facts or data that “experts in the particular field would reasonably rely

on”).

        Plaintiffs contend that Ms. Michalski used reimbursement data from the

OptumInsight National Fee Analyzer, rather than charge data. Ms. Michalski

specifically discussed using charge data from that source during her deposition:

        Q.    My question to you is: Do you still maintain your opinion that
              what is the national average does not include Medical and third
              party health insurance companies’ reimbursement rates?

        A.    I do, yes.

Reference is a standard source used in the industry, so it is a reliable source to ascertain a
reasonable charge for a particular service.
{DOC# 00724637}                              12
      Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 13 of 19




             All the information is charge data. And what you’re reading
             there is that all three of these sources also have a column for
             Medicare reimbursement, separate and apart from the 50 th, 75th,
             and 90th percentile.

             So they have certainly Medicare information on reimbursement.
             They’ve got guidelines. They’ve got a lot of information
             specifically on not only Medicare reimbursement by code, but
             also just general rules and principles for billing Medicare.

             So that is contained within the source, but that’s not the data
             I’m using. I’m using the 75th percentile.

(Exhibit B at pp. 171-72) (emphasis added). Thus, although the National Fee

Analyzer source included charge data and Medicare reimbursement data, Ms.

Michalski only used the charge data.

      Plaintiffs contend that Ms. Michalski’s reliance on charge data from hospitals

is inapplicable to the reasonableness of charges by surgery centers not associated

with hospitals, even though many hospitals provide the same surgical care received

by Mr. Johnson at a private surgery center. Ms. Michalski explained during her

deposition that many hospitals have outpatient surgery centers as well, (Ex. E at p.

72), so comparing the charges by Crescent View to charge data from hospitals for

the same services is a reasonable methodology. Indeed, Ms. Michalski testified that

a hospital has a higher cost basis than an outpatient surgery center and, therefore, a

surgery center should be able to charge lower rates for the same service. (Ex. E at

pp. 66, 74). It is reasonable and solid methodology to compare the charges Mr.

{DOC# 00724637}                          13
      Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 14 of 19




Johnson received from a private surgery center to the charges that he would have

incurred at a hospital facility in the same geographic area for the same procedure. At

its core, this argument is a “factual basis” challenge to the weight of Michalski’s

testimony that might be appropriate grounds for cross-examination, but not

exclusion of Michalski’s testimony. Quiet Tech, 326 F.3d at 1345.

      Finally, Plaintiffs argue that Ms. Michalski should have conducted

“community-based research” in this case to ascertain reasonable and customary

charges. Ms. Michalski testified in her deposition why that would be an

inappropriate methodology for formulating an expert opinion for legal proceedings:

      Q.     So you did not call any of the privately-owned ambulatory
             surgery centers in the Greater New Orleans area to get the
             amount that they would have billed and charged Mr. Johnson to
             use its facility for the surgery that he underwent, correct?

      A.     No. That is not part of my methodology, to call up other facilities.
             That would be inherently unreliable, and I would not be able
             to validate that, even if I could get the information, which is
             highly unusual for providers to give pricing over the phone.

      Q.     Why do you say that calling privately-owned surgery centers in
             the Greater New Orleans are that are similar to Crescent View
             would be unreliable?

      A.     Because, first of all, it’s very difficult to get that information.
             There would be no way to validate it. It would be a very small
             sample size. This is tens of thousands of data points in the
             American Hospital Directory. They have a hugely robust
             database of this fact-based data which to rely rather than calling
             around to facilities and not being able to validate that the
             information I was given is accurate.

{DOC# 00724637}                           14
      Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 15 of 19




(Exhibit B at pp. 81-82) (emphasis added). The “community-based research” that

Plaintiffs propose would be unreliable under the Eleventh Circuit’s test because it

would be impossible for another billing expert to test and impossible to ascertain an

error rate. See Quiet Tech, 326 F.3d at 1341. It also would be inconsistent with the

current industry practice for determining reasonable billing rates, as it is highly

unusual for providers to give pricing information over the phone in the current

market. (Exhibit B at p. 82). See Quiet Tech, 326 F.3d at 1341. While Ms. Michalski

could receive such information in the 1980s and 1990s when she served as a manager

in an outpatient surgery center, it is much more difficult (if not impossible) to collect

today because pricing information in the medical industry often is considered

confidential. E.g., Freedom Med., Inc. v. Whitman, 343 F. Supp. 3d 509, 518-20

(E.D. Pa. 2018) (discussing medical device seller’s steps to keep price schedules

private and whether price schedules could qualify as trade secret); MedAssets, Inc.

v. Fed. Ins. Co., 705 F. Supp. 2d 1368, 1369-70 (N.D. Ga. 2010) (discussing medical

device seller’s assertion that its pricing information was a confidential trade secret).

      C.     Ms. Michalski’s opinions will be helpful to the jury.

      Rule 702 requires an expert’s opinions to be helpful to the jury. This prong of

Rule 702 addresses two concerns. First, expert testimony must relate to an issue in

the case. Daubert, 509 U.S. at 591 (explaining that expert testimony not relating to

a disputed issue “is not relevant and, ergo, non-helpful”). Second, expert testimony

{DOC# 00724637}                            15
      Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 16 of 19




must be “sufficiently tied to the facts of the case that it will aid the jury in resolving

a factual dispute.” Id.

      Ms. Michalski’s testimony clearly would be helpful to the jury in analyzing

the disputed medical damages in this case. Here, the jury will be instructed to decide

“if the treatment was reasonably necessary, that the expenses for it were

reasonable in amount, and that the need for the treatment was caused by

[Defendants’] conduct.” Alabama Pattern Jury Instruction 11.15 (3 rd edition 2020-

2021) (emphasis added). The parties have disagreed throughout the case whether the

retail medical charges Plaintiffs rely upon are reasonable in amount. The medical

billing issues discussed by Ms. Michalski are not within the common knowledge of

laypersons. It clearly is relevant whether the medical charges billed by Plaintiff

James Johnson’s medical providers are in line with those of the wider medical

community. Because Ms. Michalski’s opinions address a disputed issue in the case

and are tied to the facts of the case, her opinions will be helpful to the jury and are

due to be admitted under Rule 702.

      D.     The Court should not rely upon Plaintiffs’ arguments premised
             upon Exhibits 3, 4, or 6 because those exhibits have not been filed
             with the Court.

      Plaintiffs quote and cite to six evidentiary exhibits in their Motion in Limine.

(See generally Doc. 138). However, Plaintiffs did not file any of these exhibits with

the Court. Exhibits 1 and 2 are Ms. Michalski’s expert disclosure and deposition,

{DOC# 00724637}                            16
      Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 17 of 19




which Defendants are filing with this brief. Plaintiffs’ Exhibit 5 also appears to be

Ms. Michalski’s expert disclosure. Plaintiffs have not filed Exhibits 3, 4, or 6,

however, and the Court should not rely upon Plaintiffs’ representations regarding

those exhibits because (1) Plaintiffs did not file them with the initial motion, and (2)

Defendants have been prejudiced by the lack of an opportunity to review and respond

to the exhibits.

   IV.    CONCLUSION

      For the reasons explained above, Ms. Michalski is a well-qualified expert to

offer opinions on the reasonable value of the medical services provided to Plaintiff

James Johnson. She reliably applied her peer-reviewed methodology that has been

found admissible by other federal courts. Finally, her opinions will be helpful to the

jury in assessing the reasonableness of the asserted medical expenses. Therefore, the

Court should deny Plaintiffs’ Motion in Limine to Exclude/Limit Nancy Michalski

(Doc. 137) in its entirety and admit Ms. Michalski’s expert testimony at trial.

                                        Respectfully submitted,

                                        /s/ Thomas L. Oliver, II
                                        Thomas L. Oliver, II (ASB-3153-R53T)
                                        Robert A. Arnwine, Jr. (ASB-5964-B65A)
                                        Dennis O. Vann, Jr. (ASB-5854-I61U)
                                        Attorneys for Defendants

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
{DOC# 00724637}                           17
     Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 18 of 19




Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:    toliver@carrallison.com
           rarnwine@carrallison.com
           dvann@carrallison.com




{DOC# 00724637}                       18
      Case 2:18-cv-01835-MHH Document 174 Filed 04/16/21 Page 19 of 19




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 16th day of April, 2021, I have served a copy of
the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
        _ Electronic Mail;
          Placing a copy of same in the United States Mail, properly
          addressed and first class postage prepaid to; and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
4363 Highway 45 North
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008

Jason M. Baer
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151

Jason F. Giles
The King Firm
2912 Canal Street
New Orleans, LA 70119
Telephone: (504) 909-5464

                                      s/ Thomas L. Oliver, II
                                      Of Counsel




{DOC# 00724637}                         19
